DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, filed on August 4, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on August 4, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 8 - 10, with respect to claim rejections under 35 USC § 102 && 103, have been considered but are moot because the arguments do not apply to the current rejection.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 7 and 20 - 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the seating surface of the seating protrusion" in lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which plurality of seating protrusions the limitation is referring to. See claim 1, lines 7 and 8. Claims 2 - 7 each depend from claim 1 directly or indirectly, inherit the issue of claim 1, and are rejected.
Claim 3 recites the limitation "wherein said at least one electronic chip is mounted on said mounting front surface" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 2 do not recite "a mounting front surface" for claim 3 to relate back to.
Claim 4 recites the limitation "the exterior lateral borders and the seating protrusion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which plurality of seating protrusions the limitation is referring to. See claim 1, lines 7 and 8.
Claim 5 recites the limitation "the mounting front surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite "a mounting front surface" for claim 5 to relate back to.
Claim 6 recites the limitation "said mounting front surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite "a mounting front surface" for claim 6 to relate back to.
Claim 7 recites the limitation "the mounting front surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite "a mounting front surface" for claim 7 to relate back to.
Claim 20 recites the limitation "the seating surface" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which seating surfaces the limitation is referring to. See claim 20, lines 7 and 8. Claims 21 - 23 each depend from claim 20, inherit the issue of claim 20, and are rejected.
Claim 20 recites the limitation "the seating protrusion" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which seating protrusions the limitation is referring to. See claim 20, line 7. Claims 21 - 23 each depend from claim 20, inherit the issue of claim 20, and are rejected.
Claim 22 recites the limitation "said mounting front surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 does not recite "a mounting front surface" for claim 22 to relate back to.
Claim 23 recites the limitation "the mounting front surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 does not recite "a mounting front surface" for claim 23 to relate back to.
Claim 24 recites the limitation "the seating surface" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which seating surfaces the limitation is referring to. See claim 24, lines 7 and 8. Claims 25 - 27 each depend from claim 24, inherit the issue of claim 24, and are rejected.
Claim 24 recites the limitation "the mounting front surface" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 does not recite "a mounting front surface" to relate back to.
Claim 26 recites the limitation "said mounting front surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 does not recite "a mounting front surface" for claim 26 to relate back to.
Claim 27 recites the limitation "the mounting front surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 does not recite "a mounting front surface" for claim 27 to relate back to.

Allowable Subject Matter
Claims 16 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious an electronic device as structurally recited in claims 16 and 18, regarding a plurality of seating feet/bases and the adhesive material locations. Claim 17 depends from claim 16 and inherit the allowance. Claim 19 depends from claim 18 and inherit the allowance.
Claims 1 - 15 and 20 - 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious an electronic device as structurally recited in claims 1, 20, and 24, regarding a plurality of seating  protrusions, seating surfaces, and adhesive bead locations. Claims depending from 1, 20, and 24 inherit the allowance.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818